EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Lynn O’Sullivan (Reg. No.: 65,618) on September 16, 2021.

The application has been amended as follows: 

Claims 1, 7 and 10 are amended

1. (Currently Amended) An object identifying method, suitable for an object identifying circuit configured to be disposed under a display panel, comprising: 
displaying a black pattern by the display panel; 
generating a plurality of first sensing signals of a plurality of first sensor pixels of the display panel arranged in the black pattern; 
generating a plurality of second sensing signals of a plurality of second sensor pixels of the display panel arranged in a contact area where the display panel is contacted by an object to be identified; 
adjusting voltage levels of the plurality of second sensing signals according to the plurality of first sensing signals, wherein 
generating an image corresponding to the object to be identified from the adjusted plurality of second sensing signals.


7. (Currently Amended) An object identifying method, suitable for an object identifying circuit configured to be disposed under a display panel, comprising: 
generating a plurality of first sensing signals of a plurality of first sensor pixels of the display panel, wherein the plurality of first sensor pixels are covered by a display border of the electronic apparatus; 
generating a plurality of second sensing signals of a plurality of second sensor pixels of the display panel arranged in a contact area where the display panel is contacted by an object to be identified; 
adjusting voltage levels of the plurality of second sensing signals according to the plurality of first sensing signals, wherein s; and 
generating an image corresponding to the object to be identified from the adjusted plurality of second sensing signals.

10. (Currently Amended) An object identifying circuit configured to be disposed under a display panel, and being adapted to: 
control the display panel to display a black pattern; 
generate a plurality of first sensing signals of a plurality of first sensor pixels of the display panel arranged in the black pattern; 
generate a plurality of second sensing signals of a plurality of second sensor pixels of the display panel arranged in a contact area where the display panel is contacted by an object to be identified; 
adjust voltage levels of the plurality of second sensing signals according to the plurality of first sensing signals, wherein s; and 
generate an image corresponding to the object to be identified from the adjusted plurality of second sensing signals.


Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record teaches an object identifying method (see at least He et al. USPN 2018/0005005).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “object identifying method, suitable for an object identifying circuit configured to be disposed under a display panel, comprising: 
displaying a black pattern by the display panel; 
generating a plurality of first sensing signals of a plurality of first sensor pixels of the display panel arranged in the black pattern; 
generating a plurality of second sensing signals of a plurality of second sensor pixels of the display panel arranged in a contact area where the display panel is contacted by an object to be identified; 
adjusting voltage levels of the plurality of second sensing signals according to the plurality of first sensing signals, wherein a level adjustment circuit adjusts voltage levels of the plurality of second sensing signals according to reference voltages that are determined according to voltage levels of the plurality of first sensing signals, and wherein the adjusted plurality of second sensing signals having voltage levels negatively correlated to voltage levels of the first sensing signals; and 
claim 1 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Antonio Xavier/Primary Examiner, Art Unit 2623